 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 10th day of November, 2020, between AIM ImmunoTech Inc.,
a Delaware corporation (the “Company”), and Thomas K. Equels, of Ocala, Florida
(the “Employee” or “Equels”) and amends and restates in its entirety the prior
Employment Agreements between the parties.

 

RECITALS

 

WHEREAS, the Company desires to continue to employ Equels as its President, CEO
and Executive Vice Chairman of its Board of Directors;

 

WHEREAS, Equels was asked to become CEO in the Spring of 2016, at a time when
the Company was in distress. Equels was under the aegis of an existing contract
with the Company which is currently in effect;

 

WHEREAS, the Company under Equels’ leadership has recovered from a distressed
situation, which included insufficient funds for drug development, no adequate
reserves of experimental drug product and the consequent inability to conduct
clinical trials, no progress with new clinical trials, a high burn rate, and a
NYSE threat of delisting based on value of the Company stock. Since 2016, under
his leadership and business plan, the Company has eliminated the threat of
delisting, substantially reduced the burn rate through a series of moves to
eliminate waste and inefficiency, raised significant capital to provide an
operating reserve of over three years, initiated an oncology clinical program
which now has multiple important oncology clinical trials at academic centers
underway funded by respected third parties without giving up any development
rights, initiated a COVID-19 R&D program with a clinical trial authorized by the
FDA and others imminent. Equels initiated multiple provisional Ampligen utility
patent applications in COVID-19, oncology, endometriosis, and manufacturing;

 

WHEREAS, the Compensation Committee deems Equels performance to be outstanding;

 

WHEREAS, the Compensation Committee of the Board commissioned Steven Hall &
Partners to provide compensation comparisons of CEOs for six
pharmaceutical/biotechnology companies in comparable fields with comparable
clinical development programs. The comparisons provided by the consultant
revealed that Mr. Equels has been significantly under compensated in both annual
cash (6 of 7) and non-cash long term compensation (7 of 7). Moreover, Mr. Equels
ownership percentage ranks 7 of 7 (0.8% vs 3.8% median);

 

WHEREAS, because of past financial circumstances of the Company which have been
ameliorated, and despite his stellar performance, Equels has not had an increase
in base salary for over four years;

 

WHEREAS, under Equels leadership the Company now enjoys a robust and stable
financial status and significant clinical progress;

 

WHEREAS, the Company desires to rectify this condition and retain Mr. Equels to
continue to provide demonstrated leadership in the Company’s clinical
development, ethical business practices, legal responsibilities of a public
company and to fairly compensate for these obligations;

 

WHEREAS, the Employee and the Company wish to state the terms and conditions of
the Agreement herein;

 

 Page 1 of 8 

 

 

NOW, THEREFORE, the Company and the Employee, in consideration of the mutual
covenants and promises set forth herein, agree the foregoing Recitals are true
and correct and are incorporated into and made part of this Agreement, and
hereby further agree as follows:

 

1. Duties of Employee. The Employee shall, during the Employment Period (as
defined below), be designated as the President, CEO and Executive Vice Chairman
of the Board. In the Employee’s capacity as such, he shall perform such duties
and functions for the Company as are customarily performed by the Executive Vice
Chairman of the Board, President and CEO of public corporations in the
pharmaceutical research field at similar development status and pharmaceutical
function. Mr. Equels’ duties include leadership of an Executive team consisting
of a COO/Government Relations Officer, CFO, and Chief Scientific Officer/Medical
Director, which provide factual status information to stockholders and potential
investors, assume financial responsibility for the accuracy of financial
disclosures, approval of all clinical trials and continuing contact with the PIs
of each clinical trial as well as their institutional legal officers, and
responsibility in conjunction with the company Disclosure Committee for the
accuracy of all press releases and SEC filings. Mr. Equels will serve as
Executive Vice Chairman of the Company Board of Directors.

 

2. Term. This Agreement shall commence on November 10, 2020, and shall terminate
on December 31, 2025 (the “Initial Termination Date”) unless sooner terminated
in accordance with Section 6 hereof or unless renewed as hereinafter provided
(such period of employment together with any extension thereto hereinafter being
called the “Employment Period”). This Agreement shall be automatically renewed
for successive three (3) year periods after the initial Termination Date unless
written notice of refusal to renew is given by one party to the other at least
180 days prior to the Initial Termination Date or the expiration date of any
renewal period. In the event of a change in control (CIC) not triggered by a
section 3(c) acquisition award, the term of this agreement shall be extended for
three years on the date of CIC.

 

3. Compensation.

 

(a) As compensation for the services to be performed hereunder, the Company
shall pay to the Employee a combination of short term (cash) and long term
(options) compensation. Short term compensation will consist of a base salary
($850,000) and a year-end target bonus of $350,000 based on performance goals
established by the Compensation Committee. Long term compensation will be
provided by 300,000 non-qualified yearly stock options with one year vesting on
November 30, 2021, and each anniversary date thereafter for advancing the long
term objectives of the Company established by the Board of Directors with
long-term performance goal evaluation by the Compensation Committee. The
Employee, additionally, is hereby granted 300,000 non-qualified stock options
with one-year vesting upon signing this agreement. The exercise price for
options of common stock will be equal to 100% of the closing price of the
Company stock on the NYSE Amex on the trading date immediately preceding the
date of the award.

 

(b) The Company agrees that the amounts set-forth herein as yearly and long-term
salary compensation will not be reduced during the term of the agreement.
Increases will be reevaluated each year at the discretion of the Compensation
Committee based upon excellent performance and using appropriate comparator
biotechnology/pharmaceutical companies as a guide.

 

(c) Awards equal to 3% of Gross Proceeds will be made for significant events
such as specific licensing agreements or individual acquisitions of a
“therapeutic indication”. For purposes herein, Gross Proceeds shall mean those
cash amounts paid to the Company by the other parties for each licensing
agreement and specific “therapeutic indication” acquisition, which shall mean a
specific target organ pathologically recognized as a cancer indication, a
vaccine enhancer for a specific infectious target, broad spectrum antiviral
indications, or a medical entity associated with persistent severe fatigue.
Additionally, Employee shall be entitled to an Acquisition Award equal to 3% of
the Gross Proceeds from any sale of the Company or substantially all of the
Company assets. All such awards shall be paid in cash within 90 days of the
receipt of the Gross Proceeds by the Company.

 

 Page 2 of 8 

 

 

In the event of termination without Cause the Employee shall be entitled to
receive these One Time awards under the conditions provided by the Agreement and
will be based upon Gross Proceeds received by the Company with respect to any
joint ventures, corporate partnering , or acquisition arrangements entered into
by the Company during the term of this Agreement.

 

4. Automobile Allowance. The Employer agrees to pay to the Employee, during the
term of this Agreement and in addition to other salary and benefits herein
provided, the sum of $18,000.00 per year payable monthly, as a vehicle allowance
to be used to purchase, rent, lease, or own, operate and maintain a vehicle or
vehicles in Florida (the “Area”). The Employee shall be responsible to maintain
personal umbrella insurance in the yearly amount of $2M and shall further be
responsible for all expenses attendant to the purchase, operation, maintenance,
repair, and regular replacement of said vehicle. Rental Car expenses for
business travel outside of the “Area” shall be reimbursable as a business
expense.

 

5. Fringe Benefits.

 

(a) During the Employment Period, the Employee shall be entitled to receive such
fringe benefits as shall be applicable from time to time to the Company’s
executives generally, including but not limited to such 401(k), vacation (4
weeks/year, group life and health insurance, and disability benefit plans as may
be maintained by the Company from time to time. Employee shall be entitled to
four weeks paid vacation. Health Insurance for Employee and all eligible
dependents shall be provided by the Company. Additionally, during the Employment
Period, the Company shall pay, for the benefit of the Employee, the premiums for
term life insurance policies in the aggregate face amount of $3,000,000 insuring
the life of the Employee, with the Employee having the right to designate the
beneficiary or beneficiaries thereof.

 

(b) The Employee acknowledges that the Company may become subject to the health
care non-discrimination rules of Internal Revenue Code Section 105(h) as made
applicable by Section 10101(d) of the Patient Protection and Affordable Care
Act. If the Company determines that it is or will be subject to such
non-discrimination rules and that the health care insurance benefit provided by
this section would cause a violation of such rules, the parties shall execute an
amendment to this Agreement modifying the health care insurance benefit in such
a manner that the benefit does not cause a violation of such non-discrimination
rules.

 

6. Termination.

 

(a) The Company may discharge the Employee for Cause at any time as provided
herein. For purposes hereof, Cause shall mean the willful engaging by Employee
in illegal conduct, gross misconduct or gross violation of the Company’s Code of
Ethics and Business Conduct for Officers, which is demonstrably and materially
injurious to the Company. For purposes of this Agreement, no act, or failure to
act, on Employee’s part shall be deemed “willful” unless done intentionally by
Employee. Notwithstanding the foregoing, Employee shall not be deemed to have
been terminated for Cause unless and until the Company initiates the process by
delivery to Employee a copy of a resolution duly adopted by the affirmative vote
of not less than a majority of the directors of the Board at a meeting of the
Board called and held for such purpose specifying the grounds for termination.
After reasonable notice to Employee and an opportunity for Employee, together
with counsel, to be heard the issues shall be adjudicated by a retired Florida
judge or a Florida certified mediator mutually acceptable to the Board of
Directors and the Employee. Termination requires a finding that the Employee was
guilty of intentional and material misconduct according to the standards set
forth above, and specifying the particulars thereof in detail supported by
legally admissible evidence and utilizing the legal standard of beyond
reasonable doubt.

 

 Page 3 of 8 

 

 

(b) The employment of the Employee shall terminate upon the death or disability
of the Employee. For purposes of this subsection (b), “disability” shall mean
the inability of the Employee effectively to carry out substantially all of his
duties hereunder by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than twelve (12) months.

 

7. Effect of Termination.

 

(a) In the event that the Employee’s employment is properly terminated for Cause
pursuant to subsection 6(a) , the Company shall pay to the Employee, at the time
of such termination, only the salary and benefits otherwise due and payable to
him under Section 3a through the last day of his actual employment by the
Company subsequent to said termination proceeding.

 

(b) In the event that the Employee is terminated at any time without Cause as
defined in subsection 6(a), the Company shall pay to the Employee, at the time
of such termination, the compensation and benefits otherwise due and payable to
him under Sections 3 and 4 through the last day of the then current term of this
Agreement.

 

(c) In the event the Employee’s employment is terminated by death or disability
pursuant to 6(b), the Company shall pay to the Employee or his estate, at the
time of such termination, the Base Salary, applicable benefits, and immediate
vesting of stock options required by 7(b). In the event of permanent disability,
the Company will provide an additional two years of base salary.

 

(d) Upon termination of Employee’s employment, with or without cause, in
accordance with the terms hereof, Employee shall resign from the Company’s Board
of Directors.

 

8. Employee’s Representations and Warranties. The Employee hereby represents and
warrants to the Company that he has the right to enter into this Agreement, and
his execution, delivery and performance of this Agreement (a) will not violate
any contract to which the Employee is a party or any applicable law or
regulation nor give rise to any rights in any other person or entity and (b) are
not subject to the consent of any other person or entity, including, without
limitation, the Equels Law Firm and Mystic Oaks Farm.

 

9. Confidentiality, Invention and Non-Compete Agreement. The Employee confirms
his obligation to be bound by the terms of a Confidentiality, Invention and
Non-Compete Agreement attached hereto as Exhibit “A”.

 

10. Offices. Equels may conduct the business of the Company from a variety of
locations including the Company’s Florida based headquarters in Ocala, Florida,
and home offices at his two residences in Coral Gables and Ocala. The Company
shall supply that equipment necessary for full telephone, telefax and internet
access at all these locations and supply a portable computer capable of remote
access while employee travels domestically and internationally on Company
business As a condition of employment, Equels shall not be required to relocate
from the main-office in Ocala, Florida and the headquarters will be adequately
staffed to allow CEO, COO and CFO functions on site and may not be relocated
without Equels’ express consent..

 

 Page 4 of 8 

 

 

11. Expenses. The Company shall be responsible for all travel and business
related expenses of Equels. Employee shall provide substantiation, in accordance
with IRS regulations, as to all such expenses. Employee agrees to reimburse the
Company for all unrelated or personal expenses within one month. The
expenditures shall be as prescribed or limited by the Company’s Travel & Expense
policies and procedures; however, for air travel Employee shall be entitled to
fly in business or first class at Employee’s discretion. The Company shall
provide Equels with an unrestricted American Express Platinum card to use only
for travel, entertainment and related business expenses of the Company.

 

12. Notices. Any notice or other communication pursuant to this Agreement shall
be in writing and shall be sent by telecopy or by certified or registered mail
addressed to the respective parties as follows:

 

  If to the Company, to:           AIM ImmunoTech Inc.     2117 SW Highway 484  
  Ocala Florida 34473           Attn: Peter Rodino, General Counsel, and Ellen
Lintal, CFO           If to the Employee, to:           Thomas K. Equels    
11900 S. Highway 475     Ocala, FL 34480

 

or to such other address as the parties shall have designated by notice to the
other parties given in accordance with this section. Any notice or other
communication shall be deemed to have been duly given if personally delivered or
mailed via registered or certified mail, postage prepaid, return receipt
requested, or, if sent by telecopy, when confirmed.

 

13. Survival. Notwithstanding anything in section 2 hereof to the contrary, the
Confidentiality, Invention and Non-Compete Agreement shall survive any
termination of this Agreement or any termination of the Employee’s services.

 

14. Modification. No modification or waiver of this Agreement or any provision
hereof shall be binding upon the party against whom enforcement of such
modification or waiver is sought unless it is made in writing and signed by or
on behalf of both parties hereto.

 

15. Miscellaneous.

 

(a) This Agreement shall be subject to and construed in accordance with the laws
of the State of Florida. Furthermore, the parties acknowledge that the Company
has had independent counsel representing it in this matter.

 

(b) The waiver by either party of a breach of any provision of this Agreement by
the other party shall not operate and be construed as a waiver or a continuing
waiver by that party of the same or any subsequent breach of any provision of
this Agreement by the other party.

 

 Page 5 of 8 

 

 

(c) If any provisions of this Agreement or the application thereof to any person
or circumstance shall be determined by an arbitrator (or panel of arbitrators)
or any court of competent jurisdiction to be invalid or unenforceable to any
extent, the remainder hereof, or the application of such provision to persons or
circumstances other than those as to which it is so determined to be invalid or
unenforceable, shall not - be affected thereby, and each provision hereof shall
be valid and shall be enforced to the fullest extent permitted by law.

 

(d) This Agreement shall be binding on and inure to the benefit of the parties
hereto and their respective heirs, executors and administrators, successors and
assigns.

 

  i. Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Employee has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Employee, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Employee has a “separation from service” within the
meaning of Section 409A.           If any payment or benefit (including payments
and benefits pursuant to this Agreement) Executive would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax, or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Executive’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
Reduced Amount is paid, (i) the Payment shall be paid only to the extent of the
Reduced Amount, and Executive shall have no rights to any additional payments
and/or benefits constituting the Payment, and (ii) reduction in payments and/or
benefits shall occur in the following order: (1) reduction of cash payments; (2)
cancellation of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to Executive. If acceleration of compensation from
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be canceled in the reverse order of the date of grant.

 

 Page 6 of 8 

 

 

  ii. Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the 60th day following Employee’s separation from
service, or, if later, such time as required by Section (d)iii. Except as
required by Section (d)iii, any installment payments that would have been made
to Employee during the 60-day period immediately following Employee’s separation
from service but for the preceding sentence will be paid to Employee on the 60th
day following Employee’s separation from service and the remaining payments
shall be made as provided in this Agreement. In no event will Employee have
discretion to determine the taxable year of payment for any Deferred Payments.  
      iii. Notwithstanding anything to the contrary in this Agreement, if
Employee is a “specified employee” within the meaning of Section 409A at the
time of Employee’s separation from service (other than due to death), then the
Deferred Payments that are payable within the first 6 months following
Employee’s separation from service, will, to the extent required to be delayed
pursuant to Section 409A(a)(2)(B) of the Code, become payable on the date 6
months and 1 day following the date of Employee’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Employee dies following Employee’s separation from
service, but prior to the 6-month anniversary of the separation from service,
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Employee’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.         iv. Any
amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments.         v. Any amount paid
under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) will not constitute Deferred Payments.         vi. The foregoing
provisions and all compensation and benefits provided for under this Agreement
are intended to comply with or be exempt from the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply. The Company and Employee agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Employee under Section
409A.      

 Page 7 of 8 

 

 

  vii. Definitions:

 

A. Section 409A. “Section 409A” means Section 409A of the U.S. Internal Revenue
Code (the “Code”) and any final regulations and guidance thereunder and any
applicable state law equivalent, as each may be amended or promulgated from time
to time.

 

B. Section 409A Limit. “Section 409A Limit” will mean 2 times the lesser of: (i)
Employee’s annualized compensation based upon the annual rate of pay paid to
Employee during the Employee’s taxable year preceding the Employee’s taxable
year of Employee’s separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which Employee’s separation from service
occurred.

 

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
dates set forth next to their signature and this Agreement takes effect on the
date of the last signature.

 

For Thomas Equels:   For Board of Directors:       /s/ Thomas K. Equels   /s/
William M. Mitchell Thomas K. Equels, Esq.   William M. Mitchell, MD, PhD
President, CEO, BoD Executive Vice-Chairman Chairman BoD     AIM ImmunoTech Inc.
          For AIM ImmunoTech Inc.:           /s/ Peter W. Rodino, III     Peter
W. Rodino, III, Esq.     COO, AIM ImmunoTech Inc.    

 

 Page 8 of 8 

